Beoxles, J.
The rulings made by this court in this ease when it was previously before us for review (Perkins v. Empire Life Ins. Co., 17 Ga. App. 658, 87 S. E. 1094), whether right or wrong, have become the law of the ease, and we are bound by them. Southern Bell Tel. Co. v. Glawson, 140 Ga. 507 (79 S. E. 136). Under the rulings there made, *78the trial judge did not err in excluding the testimony of the secretary of the defendant insurance company as set forth in the bill of exceptions, or in thereafter directing a verdict for the plaintiff. It appearing, however, that there was an error of computation as to the specific amount of the verdict directed, to the extent of $306.29 in excess of what should have been directed, it is ordered that this sum be written off from the verdict and judgment.
Decided December 11, 1916.
Action on insurance policy; irom city court of Savannah-Judge Davis Freeman. March 30, 1916.
Anderson, Gann, Gann & Walsh, Robert G. & Philip PL. Alston, for plaintiff in error. ' Osborne, Lawrence & Abrahams, contra.

Judgment affirmed, with direction.


Eodges, J., absent.